UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6236



GARY PHILLIP BROGDON,

                                           Petitioner - Appellant,

          versus


CHARLES M. CONDON, Attorney General of the
State of South Carolina,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. C. Weston Houck, Senior District
Judge. (0:02-cv-00483-CWH)


Submitted: May 18, 2006                        Decided: May 31, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gary Phillip Brogdon, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Derrick K. McFarland, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Gary Phillip Brogdon seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

granting summary judgment to Respondents and dismissing as untimely

Brogdon’s petition filed under 28 U.S.C. § 2254 (2000).                        The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000).                            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                              28 U.S.C.

§   2253(c)(2)     (2000).      A    prisoner    satisfies        this    standard     by

demonstrating       that    reasonable     jurists       would      find       that   his

constitutional      claims     are   debatable     and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record   and     conclude     that   Brogdon    has   not    made    the       requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are     adequately    presented          in   the

materials      before   the    court    and     argument    would        not    aid   the

decisional process.



                                                                            DISMISSED


                                       - 2 -